07/0g1201g     11:42,          2155641g73                         O'CONNOR KIMBALL                                PAGE       2
                    "




                                                         I.Aw (ll'l'ICF.°'

                                             O'CONNOR KIMBALL, LLP
                                            TWO J>ENN n:NTF,R, PLAl".A, SlllTF, 1100
              LISA,\, CJ\llU{.Y              !!100.JOHN F. l(~'.N'IIEDV BOl'LJ~\.ARD          NJ!\\- .n;r~~•:v 011srn:
                                                                                       ~I 11:\DOONIUl.n R()A n. ~UITI: JJU
              IC1nlcyrd1nkl!J>.f0m                  l'illl,i\OELPlllA. PA 19102             CTiF.RRY 1111 '~ l<J nKDn2
                                                        ('21S)564"0400                           1t~,1 ,,:i.,a2
                                                                                               ,AX (A~S) M,3-6~6
                                                       HX (21Sl 564-1973




                                                   .July 9. 2019

    Via Fascimi/e: (267) 299-5056
    The Honorable Mitchell S Goldberg
    United States District Court
    Easlem District of Pennsylvania
    James A. Byrne U S. Courthouse, Room 7614
    601 Market Street
    Pbi lade Iphi a, Pennsylvania 19106-1797

             Re:        Rena Abran for Estate of Gene Wilson v. Corizon Health, Inc., et. al.
                        USDC, No. 18-1107-MSG
                        Our File No. 210-1727

    Dear Judge Goldberg·

            We represent Defendants Corizon Hca11h, Inc. and Marilo1,.1 Orgas~m, R.'.\l. in the above-
    referenced matter. Please be advised that we do intend Lo file a respcmse in opposition to
    Plaintiff's Motion to Compel filed on July 2. 2019 (Doc. No 75) by this Wednesday. July I 0,
   2019.

                                                                Respectfully,

                                                                O'CONNOR KIMBALL LLP

                                                        ---iA µIf i4: ~
                                                                      cf/
                                                                Lisa A~ul~;                lll/oD
   L/\C.a!k
   cc:     Troy H. Wilson, Esqurrc {via e-mail· irovhw1lson1:;:;q(,"&att ncl)
           Mark '\tfaguirc, Esquire (via e-mail: mark.mag,uire(a),phila.gov)
